Order entered June 17, 2014




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-14-00730-CV

                           TFHSP SERIES LLC, SERIES 03, Appellant

                                             V.

                                 MIDFIRST BANK, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-11478-L

                                         ORDER
       We GRANT appellant’s June 6, 2014 motion for an extension of time to file a notice of

appeal. The notice of appeal filed in the trial court on June 5, 2014 is deemed timely for

jurisdictional purposes.


                                                    /s/   ADA BROWN
                                                          JUSTICE